Name: Council Regulation (EEC) No 752/90 of 26 March 1990 amending Regulation (EEC) No 797/85 as regards the rates of reimbursement for the set-aside of arable land
 Type: Regulation
 Subject Matter: economic policy;  agricultural structures and production; NA
 Date Published: nan

 30 . 3 . 90 Official Journal of the European Communities No L 83/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 752/90 of 26 March 1990 amending Regulation (EEC) No 797/85 as regards the rates of reimbursement for the set-aside of arable land THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas provision should be made to give adequate publicity of the opportunities afforded by the aid scheme ; Article 1 Regulation (EEC) No 797/85 is hereby amended as follows : 1 . the following paragraph is added at the end of Article 1 (a): '8 . Member States shall take the necessary measures to ensure that adequate publicity is given to the oppor ­ tunities afforded by the aid scheme.' ; 2 . in Article 26 the following subparagraph is added at the end of paragraph 2 : 'However, as regards expenditure for land set aside during the period from 1 July 1 989 , including land for which aid was granted during the previous season, the following rates shall apply until 31 December 1989 :  60 % for that portion of the aid which does not exceed ECU 300 per hectare per annum,  25 % for that portion of the aid between ECU 300 and ECU 600 per hectare per annum, and in the case of authorization as provided for in the third subparagraph of Article la (3):  60 % for that portion of the aid which does not exceed ECU 150 per hectare , per annum,  25 % for that portion of the aid between ECU 150 and ECU 300 per hectare per annum.' Whereas it is necessary to ensure that the set-aside scheme is implemented effectively and in a balanced manner in the Member States ; Whereas one of the appropriate ways of achieving this is to adjust the rates of reimbursement for set-aside laid down by Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (4), as last amended by Regulation (EEC) No 3808/89 (5), as regards expenditure for land set aside during the period from 1 July 1989 ; Whereas for contracts signed in 1988 and 1989 , these rates should be applied only for expenditure incurred from the second year of application, (') OJ No C 268 , 20 . 10 . 1989, p. 5. (2) Opinion delivered on 15 March 1990 (not yet published in the Official Journal). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (3) OJ No C 329, 3a, 12. 1989, p. 43. (4) OJ No L 93, 30. 3 . 1985, p. 1 . 0 OJ No L 371 , 20 . 12. 1989, p. 1 . No L 83/2 Official Journal of the European Communities 30 . 3 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 March 1990 . For the Council The President M. O'KENNEDY